DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the full waveform" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grewal et al. (U.S. Publication No. 20190277808) in view of Smith et al. (“Full 3D characterisation of composite laminates using ultrasonic analytic signals”, see attached publication).
Regarding claim 1, Grewal teaches a system for non-destructive testing of composite materials, comprising: an ultrasonic transducer in communication with a processor and a display means (Paragraphs 27-28); wherein the ultrasonic transducer is operable to emit ultrasonic waves into and receive ultrasonic waves from a test object to produce scan data (Paragraph 24); wherein the test object includes a multiplicity of layers (Paragraph 22); wherein one or more of the multiplicity of layers includes at least one wrinkle (Paragraph 21) having an average wavelength, an average amplitude, and an average aspect ratio (Inherent, every wrinkle has an average wavelength, an average amplitude and an average aspect ratio, also claim 1 only requires one wrinkle, the average wavelength, amplitude and aspect ratio equals the average wavelength, amplitude and aspect ratio of the one wrinkle); and wherein the processor calculates the average aspect ratio, the average amplitude, and/or the average wavelength of the at least one wrinkle (Abstract, amplitude of a wrinkle is determined).
	Grewal is silent about the average aspect ratio of the at least one wrinkle is less than about 0.1.
	Smith teaches the average aspect ratio of the at least one wrinkle is less than about 0.1 (Page 3, as shown in Fig. 2(a), aspect ratio is defined as the amplitude of the wrinkle divided by the half wavelength in the present application, the aspect ratio of wrinkles in Fig. 2(a) are less than 0.1).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Grewal’s invention to detect low wrinkle with low aspect ratio because it would provide information regarding small wrinkles to a user.
	Regarding claim 2, the combination of Grewal and Smith teaches all the features of claim 1 as outlined above, Smith further teaches wherein the average amplitude of at least one wrinkle is less than about 0.2 millimeters (Page 3, as shown in Fig. 2(a)).
Regarding claim 3, the combination of Grewal and Smith teaches all the features of claim 1 as outlined above, Grewal further teaches wherein the processor receives signals from the ultrasonic transducer corresponding to the full waveform of the ultrasonic waves received by the ultrasonic transducer (Paragraph 24).
Regarding claim 4, the combination of Grewal and Smith teaches all the features of claim 1 as outlined above, Grewal further teaches wherein the processor calculates the average aspect ratio, the average amplitude, and/or the average wavelength of the at least one wrinkle without the use of a calibration block (Paragraph 26, calibration block is optional, not required).
Regarding claim 5, the combination of Grewal and Smith teaches all the features of claim 1 as outlined above, Grewal further teaches wherein the ultrasonic transducer operates at a frequency between about 5 MHz and about 15 MHz (Paragraph 20).
Regarding claim 6, the combination of Grewal and Smith teaches all the features of claim 1 as outlined above, Grewal further teaches wherein the processor generates a plurality of B-scans for the test object, and wherein, based on the plurality of B-scans, the processor determines between which layers the at least one wrinkle is located (Abstract and paragraph 38).
Regarding claim 7, the combination of Grewal and Smith teaches all the features of claim 6 as outlined above, Smith further teaches wherein the processor determines an initial depth at which the amplitude of each of the at least one wrinkle exceeds a predetermined threshold amplitude and a final depth at which the amplitude of each of the at least one wrinkle falls below a predetermined amplitude (As shown in Fig.2(a), the depth information is shown).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide wrinkle depth information in Grewal’s invention because it would allow a user to determine the exact location of the wrinkle.
Regarding claim 8, the combination of Grewal and Smith teaches all the features of claim 6 as outlined above, Smith further teaches wherein the processor generates at least one three-dimensional (3-D) graphical representation of one of the multiplicity of layers having at least one wrinkle based on the plurality of B-scans (Page 6, Fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to generate a 3D image in Grewal’s invention because it provide a better image for a user to understand.
	Regarding claim 9, the combination of Grewal and Smith teaches all the features of claim 1 as outlined above, Grewal further teaches wherein the processor generates a plurality of B-scans for the test object, and automatically identify the at least one wrinkle on each of the plurality of B-scans (Paragraph 25).
The combination of Grewal and Smith is silent about wherein the processor is in communication with an artificial intelligence module; and wherein the artificial intelligence module automatically highlights the at least one wrinkle.
However, use artificial intelligence module to identify objects in an image is well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use artificial intelligence module to automatically highlights the at least one wrinkle, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 10, Grewal teaches a system for non-destructive testing of composite materials, comprising: an ultrasonic transducer in communication with a processor and a display means (Paragraphs 27-28); wherein the ultrasonic transducer is operable to emit ultrasonic waves into and receive ultrasonic waves from a test object to produce scan data (Paragraph 24); wherein the test object includes a multiplicity of layers (Paragraph 22); wherein the processor generates a plurality of B-scans for the test object; wherein, based on the plurality of B-scans, the processor determines whether at least one wrinkle exists between any two of the multiplicity of layers (Abstract). 
Grewal is silent about if the at least one wrinkle exists within the test object, the processor determines an initial depth at which the amplitude of each of the at least one wrinkle exceeds a predetermined threshold amplitude and a final depth at which the amplitude of each of the at least one wrinkle falls below a predetermined amplitude.
Smith teaches if the at least one wrinkle exists within the test object, the processor determines an initial depth at which the amplitude of each of the at least one wrinkle exceeds a predetermined threshold amplitude and a final depth at which the amplitude of each of the at least one wrinkle falls below a predetermined amplitude (As shown in Fig.2(a), the depth information is shown).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide wrinkle depth information in Grewal’s invention because it would allow a user to determine the exact location of the wrinkle.
Regarding claim 11, the combination of Grewal and Smith teaches all the features of claim 10 as outlined above, Grewal further teaches wherein the processor calculates an aspect ratio, an average amplitude, and/or an average wavelength of the at least one wrinkle (Abstract, amplitude of a wrinkle is determined).
Regarding claim 12, the combination of Grewal and Smith teaches all the features of claim 11 as outlined above, Grewal further teaches wherein the processor calculates the average aspect ratio, the average amplitude, and/or the average wavelength of the at least one wrinkle without the use of a calibration block (Paragraph 26, calibration block is optional, not required).
Regarding claim 13, the combination of Grewal and Smith teaches all the features of claim 10 as outlined above, Smith further teaches the at least one wrinkle has an aspect ratio less than about 0.1 (Page 3, as shown in Fig. 2(a), aspect ratio is defined as the amplitude of the wrinkle divided by the half wavelength in the present application, the aspect ratio of wrinkles in Fig. 2(a) are less than 0.1).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Grewal’s invention to detect low wrinkle with low aspect ratio because it would provide information regarding small wrinkles to a user.
Regarding claim 14, the combination of Grewal and Smith teaches all the features of claim 10 as outlined above, Smith further teaches wherein the at least one wrinkle has an average amplitude of less than about 0.2 millimeters (Page 3, as shown in Fig. 2(a)).
Regarding claim 15, the combination of Grewal and Smith teaches all the features of claim 10 as outlined above, Grewal further teaches wherein the ultrasonic transducer operates at a frequency between about 5 MHz and about 15 MHz (Paragraph 20).
Regarding claim 17, the combination of Grewal and Smith teaches all the features of claim 10 as outlined above, Smith further teaches wherein the processor generates at least one three-dimensional (3-D) graphical representation of one of the multiplicity of layers having at least one wrinkle based on the plurality of B-scans (Page 6, Fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to generate a 3D image in Grewal’s invention because it provide a better image for a user to understand.
Regarding claim 18, Grewal teaches a system for non-destructive testing of composite materials, comprising: an ultrasonic transducer in communication with a processor and a display means (Paragraphs 27-28); wherein the ultrasonic transducer is operable to emit ultrasonic waves into and receive ultrasonic waves from a test object to produce scan data (Paragraph 24); wherein the test object includes a multiplicity of layers (Paragraph 22); wherein the processor generates a plurality of B-scans for the test object (Abstract). 
Grewal is silent about wherein the processor generates at least one three-dimensional (3-D) graphical representation of one of the multiplicity of layers having at least one wrinkle based on the plurality of B-scans.
Smith teaches wherein the processor generates at least one three-dimensional (3-D) graphical representation of one of the multiplicity of layers having at least one wrinkle based on the plurality of B-scans (Page 6, Fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to generate a 3D image in Grewal’s invention because it provide a better image for a user to understand.
Regarding claim 19, the combination of Grewal and Smith teaches all the features of claim 18 as outlined above, Grewal further teaches wherein the processor calculates an aspect ratio, an average amplitude, and/or an average wavelength of the at least one wrinkle (Abstract, amplitude of a wrinkle is determined).
Regarding claim 20, the combination of Grewal and Smith teaches all the features of claim 19 as outlined above, Grewal further teaches wherein the processor calculates the average aspect ratio, the average amplitude, and/or the average wavelength of the at least one wrinkle without the use of a calibration block (Paragraph 26, calibration block is optional, not required).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grewal et al. (U.S. Publication No. 20190277808) in view of Smith et al. (“Full 3D characterisation of composite laminates using ultrasonic analytic signals”, see attached publication) in view of Hall (U.S. Publication No. 20170284971).
Regarding claim 16, the combination of Grewal and Smith teaches all the features of claim 10 as outlined above, the combination of Grewal and Smith is silent about wherein the ultrasonic transducer is disposed within a coupling fluid-filled chamber of a portable transducer housing assembly.
Hall teaches wherein the ultrasonic transducer (As shown in Fig.6) is disposed within a coupling fluid-filled chamber of a portable transducer housing assembly (Paragraphs 97-98).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to dispose Grewal’s ultrasonic transducer within a coupling fluid-filled chamber because it would increase accuracy of Grewal’s ultrasonic transducer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/           Primary Examiner, Art Unit 2861